Citation Nr: 1626007	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  13-25 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for psychiatric disability, claimed as posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1977 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In May 2015, the Board remanded this claim for additional development.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System. 


REMAND

Pursuant to the May 2015 remand, one of the Veteran's claimed in-service stressors was verified.  Specifically, the Veteran asserts that a close friend and fellow service member was murdered while he was stationed in Guam.  Development efforts undertaken by the Agency of Original Jurisdiction (AOJ) ultimately demonstrated that this incident, in fact, occurred.  

After the verification of this stressor, the AOJ provided the Veteran a VA examination in January 2016.  The January 2016 VA examiner stated that a diagnosis could not be rendered "at this time" because of the inaccuracy of the Veteran's reporting.  Despite this, the examiner also stated that, even though the Veteran's reporting may be inaccurate, "individuals who present with inaccurate self-report of symptoms may very well have mental health symptoms that are clinically significant and distressing."  Moreover, the examiner stated that the Veteran described detailed experiences of mental health symptoms that would be consistent with actual mental health disabilities.  Indeed, the evidence of record includes diagnoses of PTSD and dysthymic disorder from private health care providers.  As such, the examiner stated that a finding of malingering was not warranted.

Viewing the opinion in its entirety, the Board is unable to reconcile the January 2016 VA examiner's findings that the Veteran is not malingering, but that a diagnosis could not be rendered even though the Veteran experiences symptoms consistent with a mental health disability, especially given the examiner's caveat that inaccurate reporting does not prevent finding clinically significant and distressing mental health symptoms.  For these reasons, and because the examiner did not report all of the January 2016 clinical findings, the Board finds that a remand is required in order to provide the Veteran another VA examination.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  

2.  Then, the Veteran should be afforded a VA examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders that have been present during the period of the claim.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  All pertinent evidence of record must be made available to and reviewed by the examiner.  In addition, the RO or the AMC must provide the examiner with a summary of the verified in-service stressor.

Following the examination and the review of the Veteran's pertinent history, the examiner should determine whether the Veteran has had PTSD, due to his verified in-service stressor, at any time during the period of the claim and if so, the examiner should identify the elements supporting the diagnosis.  If the examiner determines that PTSD due to the verified in-service stressor has not been present during the period of the claim, the examiner should explain why the diagnosis is not warranted.  

The examiner also should identify any other acquired psychiatric disorders that have been present during the period of the claim.  For each such identified disorder, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder originated in service or is otherwise related to the Veteran's active service, including, but not limited to, the verified in-service event. 

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  The RO or the AMC must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequence for failure to report for a VA examination without good cause is adjudication of the claim based on the evidence of record.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

4.  The RO or the AMC also should undertake any other development it determines to be warranted.

5.  Then, the claim must be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

